         Case 1:21-mj-00278-RMM Document 15 Filed 06/26/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :       CASE NO. 21-mj-278 (RMM)
               v.                            :
                                             :
DILLON PAUL HOMOL,                           :
                                             :
                         Defendant.          :

                  JOINT MOTION TO CONTINUE STATUS HEARING
                 AND TO EXCLUDE TIME UNDER SPEEDY TRIAL ACT

       The United States of America, by and through the Acting United States Attorney for the

District of Columbia, and the Defendant, by and through his counsel, respectfully move this Court

to continue the status hearing currently scheduled for June 28, 2021, and to exclude time under the

Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A) from June 28, 2021 until the date of the

next status hearing in this case, to be determined by the Court. In support whereof, the government

states as follows:

       1.      The defendant was charged by criminal complaint on March 4, 2021, on charges of

Obstruction of an Official Proceeding, in violation of 18 U.S.C. §§ 1512(c)(2) & 2; Knowingly

Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority, in

violation of 18 U.S.C. § 1752(a)(1) & (2); and Violent Entry and Disorderly Conduct on Capitol

Grounds, in violation of 40 U.S.C. § 5104(e)(2)(D) & (G).

       2.      The defendant was arrested on March 16, 2021, and an Initial Appearance was held

in the Middle District of Florida on March 17, 2021, following which the defendant was released

on bond pending trial.

       3.      An Initial Appearance was held in this District on April 28, 2021. The Court

scheduled a further status hearing for June 28, 2021, at 1:00 p.m.
         Case 1:21-mj-00278-RMM Document 15 Filed 06/26/21 Page 2 of 3




       4.      The government has since begun the discovery process, and the parties have

engaged in preliminary discussions regarding possible resolutions of the case short of trial.

       5.      The parties respectfully request a continuance of approximately 60 days to facilitate

the discovery process and further discussions between the parties. The parties are available and

propose dates on August 24, 25, or 26, subject to the Court’s availability.

       6.      The government further moves, pursuant to 18 U.S.C. § 3161(h)(7)(A), to exclude

time under the Speedy Trial Act in the interests of justice from June 28, 2021 until the date of the

next status hearing in this case, to be determined by the Court. This additional period is necessary

to allow the Defendant to fully review the discovery in the case, and to allow the parties to engage

in discussions regarding possible resolutions of the case. Therefore, the government respectfully

submits that the ends of justice served by such exclusion would outweigh the best interest of the

public and the Defendant in a speedy trial.

       7.      Counsel for the government has conferred with defense counsel regarding this

motion. The Defendant joins the motion to continue the status hearing and waives his rights under

the Speedy Trial Act.

       WHEREFORE, the government respectfully moves that the status hearing in this case

currently scheduled for June 28, 2021 be continued until August 24, 25, or 26, at such time as the

Court may determine, and that the time from June 28, 2021 until the date of the next status hearing

in this case be excluded from computation under the Speedy Trial Act.




                                                 2
Case 1:21-mj-00278-RMM Document 15 Filed 06/26/21 Page 3 of 3




                           Respectfully submitted,

                           CHANNING D. PHILLIPS
                           Acting United States Attorney
                           D.C. Bar No. 415793


                     By:   /s/ Christopher B. Brown
                           Christopher B. Brown
                           Assistant United States Attorney
                           D.C. Bar No. 1008763
                           555 Fourth Street, N.W., Room 4241
                           Washington, DC 20530
                           Christopher.Brown6@usdoj.gov
                           (202) 252-7153




                              3
